Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to application No. 16492166 filed on 09/09/2019.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Election/Restrictions
Applicant’s election without traverse of claims 1-18 in the reply filed on 3/3/2021 is acknowledged.
Claim Objections
Claim 10 is objected to because it contains the limitation “wherein wherein the thin film transistor layer comprises a plurality of thin film transistors”.  To correct typographical error the examiner suggests amending the limitation to “wherein 
Allowable subject matter 
Claims 6, 15 are objected to as being dependent upon a rejected base claim (independent claims 1 & 10), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art known to the Examiner is listed on the PTO 892 forms of record.
: Kim et al. (US 2018/0122886).
With respect to dependent claims 6 & 15, the cited prior art does not anticipate or make obvious, inter alia, the step of: “wherein an area of the first metal layer is greater than or equal to a sum of an area of the active region and an area of the source metal layer”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2018/0122886).
Regarding independent claim 1, Kim et al. teach a display panel comprising:
a substrate (Fig. 2, element 101); 
a thin film transistor layer (Fig. 2, element TD), wherein the thin film transistor layer is located on the substrate; 
a light emitting structure (Fig. 2, element 130), wherein the light emitting structure is located on the thin film transistor layer; 

a first metal layer (Fig. 2, element 160, paragraph 0040) and a second metal layer (Fig. 2, element 142, paragraph 0040) located on the substrate; 
a buffer layer (Fig. 2, element 172) covering the first metal layer and the second metal layer; 
an active region (Fig. 2, element 114, paragraph 0028-0029) covering the buffer layer over the first metal layer, the active region comprising a channel and a source and a drain on two sides of the channel respectively; 
a gate dielectric layer (Fig. 2, element 112) covering the active region; 
a gate metal layer (Fig. 2, element 106) covering the gate dielectric layer over the active region; 
an interlayer dielectric layer (Fig. 2, element 116) covering the gate metal layer; 
a source metal layer (Fig. 2, element 108) located on the interlayer dielectric layer and electrically connected to the source and the first metal layer through a via hole (Fig. 2, element 168a); 
a drain metal layer (Fig. 2, element 110) located on the interlayer dielectric layer and electrically connected to the drain and the second metal layer through a via hole (Fig. 2, element 178a); 
a planarization layer (Fig. 2, element 118) covering the source metal layer, the drain metal layer, and the interlayer dielectric layer.
Regarding claim 2, Kim et al. teach wherein the first metal layer and the second metal layer are light-shielding metal layers (paragraph 0040).
Regarding claim 3, Kim et al. teach wherein the light emitting structure comprises a layer of a light emitting material (Fig. 2, element 134), a projection of the layer Page 3 of 8Appl. No. 16/492,166 Reply to Office Action of January 13, 2021 of the light emitting material on the substrate does not overlap with the first metal layer and the second metal layer.
Regarding claim 4, Kim et al. teach wherein the first metal layer and the second metal layer are electrically insulated (Fig. 2, electrically insulated by element 172).
Regarding claim 5, Kim et al. teach wherein a projection of the first metal layer on the buffer layer covers a projection of the active region on the buffer layer (Fig. 2).
Regarding independent claim 10, Kim et al. teach an electronic device (paragraph 0018) with a display panel (paragraph 0077) comprising:
a substrate (Fig. 2, element 101) ; Page 4 of 8Appl. No. 16/492,166 Reply to Office Action of January 13, 2021 
a thin film transistor layer (Fig. 2, element TD), wherein the thin film transistor layer is located on the substrate; 
a light emitting structure (Fig. 2, element 130), wherein the light emitting structure is located on the thin film transistor layer; 
wherein the thin film transistor layer comprises a plurality of thin film transistors (Fig. 2, elements TD & TS), and the thin film transistor comprises: 
a first metal layer (Fig. 2, element 160, paragraph 0040) and a second metal layer (Fig. 2, element 142, paragraph 0040) located on the substrate; 
a buffer layer (Fig. 2, element 172) covering the first metal layer and the second metal layer; 

a gate dielectric layer (Fig. 2, element 112) covering the active region; 
a gate metal layer (Fig. 2, element 106) covering the gate dielectric layer over the active region; 
an interlayer dielectric layer (Fig. 2, element 116) covering the gate metal layer; 
a source metal layer (Fig. 2, element 108) located on the interlayer dielectric layer and electrically connected to the source and the first metal layer through a via hole (Fig. 2, element 168a); 
a drain metal layer (Fig. 2, element 110) located on the interlayer dielectric layer and electrically connected to the drain and the second metal layer through a via hole (Fig. 2, element 178a); 
a planarization layer (Fig. 2, element 118) covering the source metal layer, the drain metal layer, and the interlayer dielectric layer.
Regarding claim 11, Kim et al. teach wherein the first metal layer and the second metal layer are light-shielding metal layers (paragraph 0040).
Regarding claim 12, Kim et al. teach wherein the light emitting structure comprises a layer of a light emitting material (Fig. 2, element 134), a projection of the layer Page 3 of 8Appl. No. 16/492,166 Reply to Office Action of January 13, 2021 of the light emitting material on the substrate does not overlap with the first metal layer and the second metal layer.
Regarding claim 13, Kim et al. teach wherein the first metal layer and the second metal layer are electrically insulated (Fig. 2, electrically insulated by element 172).
Regarding claim 14, Kim et al. teach wherein a projection of the first metal layer on the buffer layer covers a projection of the active region on the buffer layer (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0122886).
Regarding claims 7 & 16, Kim et al. teach wherein the plurality of thin film transistors are arranged in an array, the array comprises at least a row of thin film transistors arranged in a first direction and at least a column of thin film transistors arranged in a second direction; wherein the second metal layers of the plurality of thin film transistors in a same row are electrically connected, and the second metal layers of the plurality of thin film transistors in a same column are electrically insulated (It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the structure of Fig. 2, paragraph 0077-0079. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).	
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0122886) in view of Iwata (US 2015/0001576).
Regarding claims 8 & 17, Kim et al. teach wherein a surface of the light-shielding metal layer adjacent to the substrate has a diffuse reflection structure (paragraph 0040).
Kim et al. do not explicitly disclose a uniformly distributed reflection structure.
Iwata teaches a display device comprising a uniformly distributed reflection structure (paragraph 0192).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the teachings of Kim et al. according to the teachings of Iwata with the motivation to render the light shielding properties to be substantially uniform (paragraph 0192).
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0122886) in view of Sugimoto (US 2016/0291434).
Regarding claims 9 & 18, Kim et al. teach all of the limitations as discussed above.
Kim et al. do not explicitly disclose wherein a surface of the light-shielding metal layer adjacent to the substrate has a uniformly undulating wave-like structure.
The shape of the light shielding structure is a matter of choice which a person skilled in the art would have found obvious absent persuasive evidence that the particular shape of the claimed limitation was significant as Sugimoto discloses a light In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). MPEP 2144.04.



Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
							/SHAHED AHMED/
Primary Examiner, Art Unit 2813